DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 10/08/2020 for application no. 15/462,675.
The present application, filed on 03/17/2017, is a parent application to child application no. PCT/US18/22727 filed on 03/15/2018.
Claims 1 – 2, 4 – 12, and 14 – 22 are currently pending. Claims 1 and 11 are independent claims. Claims 3 and 13 have been canceled. Claims 21 and 22 are newly added claims. 

Response to Amendment
Acknowledgment is made of Applicant’s claim amendments on 10/08/2020. The claim amendments are entered. Presently, claims 1 – 2, 4 – 12, and 14 – 22 are currently pending. Claims 1, 5, 6, 11 – 12, and 14 – 16 have been amended. Claims 3 and 13 are cancelled claims. Claims 21 – 22 are newly added claims.
Claims objections regarding claims 5 and 15 have been withdrawn due to the current amendments.
Claims rejection sunder 35 U.S.C. 101 regarding claims 11 – 20 have been withdrawn due to the current amendments.
Applicant's current amendments and arguments filed 10/08/2020 with respect to claims 1 and 11 have overcome the 35 U.S.C. 102(a)(1) rejection regarding claims 1 – 2, 7 – 12, and 17 – 20 and the 35 U.S.C. 103 rejection regarding claims 4 – 6 and 14 – 16. Rejections are considered moot for cancelled claims 3 and 13.
Reasons for Allowance
The following is the statement of reasons for the indication of allowable subject matter:  Claims 1 – 2, 4 – 12, and 14 – 22 are allowable.
Regarding independent claims 1 and 11:
Independent claim 1 is directed to a method comprising: obtaining, by a computer, transaction data from transactions conducted by a plurality of individuals; obtaining, by the computer, label data associated with a subset of the plurality of individuals, the label data assigning one or more labels to each individual of the subset; performing, by the computer, a semi-supervised machine learning process using the transaction data and the label data; generating, by the computer, visualization data that is based on the semi- supervised machine learning process and is displayed to a user, the visualization data representing one or more segmentations of the plurality of individuals; receiving, by the computer, user feedback from the user corresponding to the visualization data; and performing, by the computer, the semi-supervised machine learning process, using the user feedback, the transaction data, and the label data, and wherein the method further comprises: determining, by the computer, sets of initial features based on the transaction data, the sets of initial features including a set of initial features for each individual of the plurality of individuals, wherein the semi-supervised machine learning process includes determining sets of updated features based on the sets of initial features and the label data, the sets of updated features including a set updated features for each individual of the plurality of individuals, wherein the generating of the visualization data is based on the sets of updated features and the label data, and wherein the sets of updated features are different than the sets of initial features...

…the sets of updated features more consistently characterizing individuals to specific labels than the sets of initial features.
	
Independent claim 11 is directed to A machine learning computer system, comprising: a non-transitory computer readable storage medium storing a plurality of instructions; and one or more processors for executing the instructions stored on the non-transitory computer readable storage medium to: obtain transaction data from transactions conducted by a plurality of individuals; obtain label data associated with a subset of the plurality of individuals, the label data assigning one or more labels to each individual of the subset; perform a semi-supervised machine learning process based on the transaction data and the label data; generate visualization data that is based on the semi-supervised machine learning process and is displayed to a user, the visualization data representing one or more segmentations of the plurality of individuals; receive user feedback from the user corresponding to the visualization data; and perform the semi-supervised machine learning process, in response to the receiving of the user feedback, based on the user feedback, the transaction data, and the label data, and wherein the instructions stored on the non-transitory computer readable storage medium cause the one or more processors to: determine sets of initial features based on the transaction data, the sets of initial features including a set of initial features for each individual of the plurality of individuals,4Appl. No. 15/462,675PATENT Amdt.wherein the semi-supervised machine learning process includes determining sets of updated features based on the sets of initial features and the label data, the sets of updated features including a set updated features for each individual of the plurality of individuals, wherein the generating of the visualization data is based on the sets of updated features and the label data, and wherein the sets of updated features are different than the sets of initial features…
	None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly:
…the sets of updated features more consistently characterizing individuals to specific labels than the sets of initial features.

The closest prior arts of record are the following:
Shen (US 2014/0101580) teaches the method of visual mining of user behavior patterns by the clickstreams within a website to understand the interests and preferences of the user which is then displayed through a visual representation. 
Kumar (US 2007/0094067) teaches the method of discovering patterns between products and customers, particularly a customers purchasing behavior, through the use of PeaCoCk, a predictive analytics system. 
Salehinejad (“Customer shopping pattern prediction: A recurrent neural network approach”) teaches method of predicting customer behavior using recurrent neural networks to assist marketing decision makers to providing practical marketing strategic plans.
Maitland 
O-Reilly (US 2014/0067679) teaches method the use of an unsupervised machine learning model including a Ladder network for a transaction system in order to predict a class which forms the input for making a non-probabilistic binary linear classifier.
Sharp (US 2016/0012465) teaches a reusable system card performing changes and updates on a user profiles, purchasing items, sending/receiving/ utilizing/distributing funds to improve and facilitate customer experiences and to identify an appropriate product to purchase.[cited but not replied on]
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1 and 11, which includes a set of updated features which are characterized to specific labels rather than to the initial features. 
Claims 2, 4 – 10, 12, and 14 – 22 include the above-described allowable subject matter for being dependent on the independent Claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125